Citation Nr: 0603500	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals, right 
total knee replacement (claimed as right knee condition).

2.  Entitlement to service connection for wounds and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1941 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
residuals of right total knee replacement, hearing loss and 
wounds and scars.  A Notice of Disagreement was received in 
October 2002.  In February 2003, the RO issued a rating 
decision granting service connection for hearing loss and 
issued a Statement of the Case on the denial of service 
connection for residuals of right total knee replacement and 
wounds and scars.  A timely appeal was received in February 
2003.  

The Board remanded the veteran's claims in October 2004 to 
the Appeals Management Center for further development.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  Giving the benefit of the doubt, the veteran's right knee 
disorder, status post total replacement, is related to an 
injury to the right knee in service.

2.  The evidence does not show that the veteran has any scars 
related to shrapnel wounds claimed received in service.




CONCLUSIONS OF LAW

1.  The veteran's right knee disorder, status post total 
replacement, was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.305 (2005).

2.  Service connection for wounds and scars is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 19.5 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
October 2001, prior to the initial AOJ decision.  These 
letters advised the veteran of the first, second and third 
elements as stated above.  Subsequent notice sent to the 
veteran in December 2004 advised him of the fourth element.  
By means of the various ratings, statement of the case and 
supplemental statement of the case, the veteran was advised 
of the specific reasons why these particular claims were 
denied, and the information and evidence needed to 
substantiate the claims.  He also was provided the text of 
the relevant regulation implementing the law with respect to 
this notice requirement and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.
  
Although the first notice letter provided to the veteran did 
not contain the fourth element (i.e., tell the claimant to 
provide any relevant evidence in his or her possession), the 
December 2004 notice letter did.  The Board finds that any 
defect with respect to the timing of the notice of the fourth 
element is harmless error.  The letters and other documents, 
read as a whole, gave notice to the veteran of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  Furthermore, the veteran was given 
sufficient time to respond to the December 2004 notice, to 
which he responded that he had no additional evidence.  VA 
has, therefore, complied with its notice requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from June 
1989 through June 2004.  The RO also requested private 
treatment records identified by the veteran, and he submitted 
other private treatment records, for the period from July 
1983 through April 1995.  To the extent he has alleged the 
existence of other medical records for the years prior to 
1983, the RO attempted to obtain such records but was unable 
to do so.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  VA 
examinations were provided to the veteran in December 2002 
and August 2005.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Right Knee

Initially the Board must inquire whether the veteran has a 
current disability.  The medical records show that the 
veteran had a patellectomy on the right knee in the 1970's 
due to severe chondromalacia and a total replacement in 1992 
due to degenerative arthritis.  Thus, the Board finds that 
the veteran has a current right knee disability.

The next inquiry is whether the veteran incurred any injury 
or disease in service.  Review of the service medical records 
does not reveal any complaints of or treatment for a right 
knee injury.  The veteran, however, maintains that he injured 
his right knee in November 1942 during the invasion of North 
Africa when his boat was hit and capsized.  He states he was 
treated at a field hospital under a cliff where they bandaged 
his knee.   In support of his claim, he submitted a statement 
from another member of the crew about the day the veteran 
states his right knee was injured.  This fellow crew member 
corroborates the veteran's story that the boat they were on 
was sunk before they reached the beach and the veteran 
injured his knee in this incident.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed true 
if consistent with the time, place and circumstances of such 
service.  See also 38 C.F.R. § 3.303 (d) (2005).  To the 
extent the veteran's statements of the events surrounding his 
right knee injury in service are consistent with combat 
service in World War II, the Board accepts the veteran's 
allegations as true.  However, 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

The medical evidence consists of VA examinations from 
December 2002 and August 2005.  The December 2002 report did 
not include a nexus opinion.  An addendum dated in February 
2003, however, states that the "MER indicates the current 
right condition is not due to service (has bilateral knee 
conditions now, overall picture MER)."  

The August 2005 examination was actually a scar examination.  
The examiner did, however, review the veteran's right knee 
history of injury and treatment and examined the veteran's 
right knee.  The examiner identified that the veteran had 
surgical scars on the right knee from the patellectomy and 
total knee replacement and opined that these are at least as 
likely as not related to an injury incurred during service.  

The veteran also submitted a statement from his private 
physician, who stated that in his opinion the veteran's 
conditions are service connected.  

After considering all the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
evidence is at least in equipoise.  Thus, the benefit of the 
doubt is given to the veteran, and service connection is 
granted for his right knee disability.  Although there is no 
record of a knee injury in the service medical records, the 
veteran's statements regarding this injury are corroborated 
by his fellow crew member's statement.  Furthermore, they 
appear to be consistent with the events at that time.  In 
addition, the Board finds persuasive the private doctor and 
the August 2005 VA examiner's opinions that the veteran's 
injuries are service-related.  The Board does not find the 
December 2002 VA examiner's opinion persuasive because it is 
only based upon the fact that the veteran currently had 
bilateral knee problems.  Over 40 years passed between the 
veteran's discharge from service and his left knee total 
replacement surgery during which any number of incidents 
could have occurred to cause the degenerative joint disease 
in the left knee.  The evidence shows, however, that the 
veteran's right knee required medical attention much sooner 
than the left, lending more weight to the veteran's claim and 
the private doctor and the August 2005 VA examiner's 
opinions.

For the foregoing reason, service connection is granted for 
the veteran's right knee disability.

Wounds and Scars

The veteran has claimed service connection for wounds and 
scars that he states he received during the assault on Omaha 
Beach in June 1944.  The veteran stated that these wounds 
were non life-threatening and so he did not receive treatment 
for them and they were never put on his record.  In support 
of his claim, the veteran submitted a letter from the 
Secretary of the Navy awarding the veteran the Bronze Star 
Medal.  This letter indicates that the veteran "despite his 
own personal wounds" aided in rescuing and comforting his 
comrades wounded by the enemy's fire during the Normandy 
landings.  

A review of the service medical records reveals the only 
injury that the veteran sustained at Normandy was an injury 
to his mouth from which he lost some teeth.  There is no 
indication in the records that the veteran received shrapnel 
wounds.  

Even assuming that the veteran did receive shrapnel wounds at 
Normandy, there is simply no evidence that he currently has 
any disability from these wounds, including scars.  The Board 
remanded the veteran's claim in October 2004 for the purpose 
of asking the veteran to clarify his claim, specifically as 
to the number and location of the wounds and scars.  Despite 
being asked to do so, the veteran has not provided such 
information.  When provided a VA examination to assist in 
identifying the scars for which the veteran is claiming 
service-connection, the only scars identified were those on 
his knees related to the surgeries having been performed on 
them.  The veteran did not identify any scars related to 
shrapnel wounds received at Omaha Beach.  

The Board is mindful of the fact that the veteran served 
gallantly during World War II, and is appreciative of his 
meritorious service.  The Board cannot, however, grant 
service-connection for an alleged disability without any 
medical evidence that such a disability actually exists.  
Such evidence is required by the laws and regulations 
governing VA compensation benefits, and the Board is bound by 
those laws and regulations.  38 C.F.R. § 19.5 (2005).

For the foregoing reasons, service connection for the alleged 
wounds and scars is denied.


ORDER

Entitlement to service connection for residuals, right total 
knee replacement (claimed as right knee condition), is 
granted.

Entitlement to service connection for wounds and scars is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


